Case 1:20-cv-22051-DPG Document 28-1 Entered on FLSD Docket 10/12/2020 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION



    SISVEL INTERNATIONAL S.A., 3G
    LICENSING S.A and SISVEL S.p.A

    Plaintiffs,
                                                   CIVIL ACTION NO. 1:20-cv-22051-DPG
    v.

    HMD AMERICA, INC., and HMD
    GLOBAL OY

    Defendants.




            ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW COUNSEL

            THIS MATTER is before the Court on Defendants’ Unopposed Motion to Withdraw

   Counsel [D.E. No. ], filed October 12, 2020.

            The Court, having reviewed the Motion and being fully advised in the premises, it is

   hereby

            ORDERED and ADJUDGED that:

            Defendants’ motion is granted. Elizabeth M. Manno is hereby removed as attorney of

   record for Defendants. The clerk shall remove her from the CM/ECF noticing list.

            DONE and ORDERED in Chambers, Miami, Florida, this day of October ___, 2020.


                                                        __________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
   Copies furnished to:
   Alicia M. Otazo-Reyes, U.S. Magistrate Judge
   Counsel of record
